Name: 90/65/EEC: Commission Decision of 7 February 1990 approving the draft measures presented by Denmark for implementation of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  farming systems;  agricultural structures and production;  EU finance;  Europe
 Date Published: 1990-02-17

 Avis juridique important|31990D006590/65/EEC: Commission Decision of 7 February 1990 approving the draft measures presented by Denmark for implementation of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (Only the Danish text is authentic) Official Journal L 043 , 17/02/1990 P. 0035 - 0035*****COMMISSION DECISION of 7 February 1990 approving the draft measures presented by Denmark for implementation of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (Only the Danish text is authentic) (90/65/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 (1), as last amended by Regulation (EEC) No 3880/89 (2), and in particular the second subparagraph of Article 3b (1) thereof, Whereas the abovementioned provision stipulates that Member States are to notify to the Commission their draft national measures for the implementation of the said Article 3b and that these must first be approved by the Commission; Whereas the draft measures notified by Denmark on 3 January 1990 should be approved, HAS ADOPTED THIS DECISION: Article 1 The draft measures for implementation in Denmark of Article 3b of Regulation (EEC) No 857/84, which provide for assignment of additional or special reference quantities to producers who are new entrants, to young producers investing in new animal housing and to producers affected by exceptional events, are hereby approved. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 7 February 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 90, 1. 4. 1984, p. 13. (2) OJ No L 378, 27. 12. 1989, p. 3.